Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are examined on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.

Claims 1-11, 14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,662,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention
is an obvious variant of the present invention as the patented invention is drawn to a method of virus filtration comprising subjecting a composition comprising a recombinant protein produced in a mammalian host cell and having or suspected of having a parvovirus contaminant to a virus filtration process comprising a cation exchange step and an endotoxin removal step, simultaneously or in either order, immediately preceding a virus filter capable of removing a parvovirus, and wherein said virus filter's filtration capacity in kg/m*2 is improved between 1.5 to 20 fold, as compared to no prefiltration step or using either cation exchange step or endotoxin removal step alone. The virus of concern in the patented invention is a parvovirus and the mammalian host cell is a CHO cell line and the protein to be purified an antibody specific for cytokines/chemokines at a concentration presently claimed.

Claims 1-11, 14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,662,237 in view of Witte et al. (US PGPub 2007/0014724)-see summarized teachings below. While the patented invention teaches purifying proteins, such as antibodies specific for cytokines/chemokines, they do not specifically teach purifying the elected species of an anti-interferon alpha antibody. Witte et al. as summarized below teaches the chromatographic purification of a monoclonal antibody specific for interferon alpha that can be produced in CHO cells. Therefore, one of ordinary skill in the art would be motivated to also purify the antibody of Witte et al. with the patented method.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,225,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention
is an obvious variant of the present invention as the patented invention is drawn to a method of virus filtration comprising subjecting a composition comprising a recombinant protein produced in a mammalian host cell and having or suspected of having a parvovirus contaminant to a virus filtration process comprising a cation exchange step and an endotoxin removal step, simultaneously or in either order, immediately preceding a virus filter capable of removing a parvovirus, and wherein said virus filter's filtration capacity in kg/m*2 is improved between 1.5 to 20 fold, as compared to no prefiltration step or using either cation exchange step or endotoxin removal step alone. The virus of concern in the patented invention is a parvovirus and the mammalian host cell is a CHO cell line and the protein to be purified an antibody specific for cytokines/chemokines at a concentration presently claimed.


Claim Rejections - 35 USC $103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.

Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AJA 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (CEP Magazine: SBE Special Edition: Bioprocessing, May 2008) and Sugawara et al. (Artificial Cells, Blood Substitutes and Biotechnology, 2000).

The claimed invention is drawn to a method of improving the filtration capacity of a virus filter during protein purification, comprising subjecting a composition comprising a protein to be purified to a cation exchange step followed by an endotoxin removal step, prior to passing through a virus filter, wherein the virus to be removed by filtration is a parvovirus, which is about 18 and about 26 nm in diameter. The composition is passed through the virus filter immediately after the endotoxin removal step. The protein is an antibody or antibody fragment, such as a recombinant antibody, which is produced mammalian cells, such as Chinese Hamster Ovary (CHO) cells. The virus filtration is performed at a pH between about 4 to about 10 and the protein concentration in said composition is about 1 to 40 g/L; and the pore size of the virus
filter is about 15 to about 100 nm diameter or about 15 to about 30 nm diameter or about 20 nm. 
  Alternatively, the endotoxin removal step occurs before the cation exchange step or simultaneously.  The virus filtration is performed at a pH between about 4 to about 10 and the protein concentration is said composition is about 1-40g/L.

Mehta et al. teach the production and purification of monoclonal antibodies (mAb) from mammalian cell lines, such as CHO cells, thereby generating recombinant antibodies. [see page S14] They teach that the mAb are purified from the CHO cells, by processing cell supernatants through a protein A affinity column, followed by a cation exchange chromatography, then an anion exchange chromatography, and lastly virus filtration. [see page S14] Mehta et al. teach the use of anion exchange chromatography to remove endotoxins. [see page S17] In processing the mAb, the pH is kept below the 9.3 iso-electric point [see page S15] and the amount obtained was approximately 40 g/L. [see Figure 5] Mehta et al. also teach that ultrafiltration relying on a filter membrane with pore sizes ranging from 100-300kDa can be used to isolate and concentrate the mAb from other proteins. [see page S18]
However, Mehta et al. do not teach the removal of specific virus, such as a parvovirus, (with a diameter of about 18 to about 26 nm) from their protein containing samples or the use of a filter having a pore diameter of filter is about 15 to about 100 nm diameter or about 15 to about 30 nm diameter or about 20 nm diameter; or removing the endotoxin before cation exchange or simultaneously.

Sugawara et al. teach the removal of parvovirus from a Red Blood Cell composition with a 15 nm diameter pore size filter. The parvovirus of removed by Sugawara et al. had a 20nm
diameter, [see 377] The RBC composition is intended for blood in vivo applications, [see abridging paragraph on pages 376-377]

It would have been obvious to one of ordinary skill in the art to modify the methods taught by Mehta et al. in order to remove a virus, such as a parvovirus, from their protein/antibody containing samples. One would have been motivated to do so, given the suggestion by Mehta et al. that during their processing of protein/antibody containing samples, viral clearance. There would have been a reasonable expectation of success, given the knowledge that during protein processing, contaminating viruses should be removed with a filter having a pore size of 15 nm (about 20nm) parvoviruses, as taught by Sugawara et al.  While Mehta et al. do not specifically teach removing endotoxin before their cation exchange step, one of ordinary skill in the art would be motivated to perform their purification steps in alternating orders as a means to determine which process produces a higher protein yield.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. and Sugawara et al. as applied to claims 1-18 above, and further in view of Witte et al. (US PGPub 2007/0014724).

The claimed invention also requires that the antibody is an anti-interferon-a antibody.

The teachings of Mehta et al. and Sugawara et al. are discussed above, however, while teaching how to purify mAb, they do not teach how to isolate a mAb specific for interferon alpha (i.e., an anti-interferon alpha antibody).

Witte et al. teach the generation of mAb 13H5 (an anti-interferon alpha antibody) from hybridomas and the use of chromatography (affinity or HPLC to ensure purity), [see paragraphs 96, 97 and 239 and examples | and 2] Witte et al. also teach that CHO cells can be used to produce recombinant mAbs. [see paragraph 246]

It would have been obvious to one of ordinary skill in the art to modify the methods taught by Mehta et al. in order to purify anti-interferon alpha mAbs. One would have been motivated to do so, given the suggestion by Mehta et al. that their method use a virus filtration step in the isolation of mAb. There would have been a reasonable expectation of success, given the knowledge that during protein processing, contaminating viruses should be removed with a filter having a pore size of 15 nm (about 20nm) parvoviruses, as taught by Sugawara et al. and also given the knowledge that in the mAb specific for interferon alpha can be purified with chromatography techniques, as taught by Witte et al. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-
4960. The examiner can normally be reached on M-F 7-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/BENJAMIN P BLUMEL/
Primary Examiner, Art Unit 1648